 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
 4   Fax: (702)586-3023
     E-Mail: mbalaban@balaban-law.com
 5
     Attorney for Plaintiff
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11                                        )               CASE NO. 2:17-cv-02340-RFB-PAL
     GARRY E. GOLDING,
                                          )
12                                        )               STIPULATION AND ORDER CONTINUING
                  Plaintiff,              )               THE DATE THAT PLAINTIFF MUST FILE
13                                        )               THEIR RESPONSE TO DEFENDANT'S
            vs.                           )               MOTION FOR SUMMARY JUDGMENT
14                                        )               AND DEFENDANT MUST REPLY TO
                                          )               PLAINTIFF’S RESPONSE
15   CITY OF NORTH LAS VEGAS, a municipal )               [LR 7-1; LR IA 6-2]
     corporation,                         )
16                                        )               (First Request)
                                          )
17                Defendant.              )
                                          )
18                                        )
                                          )
19                                        )
                                          )
20                                        )
                                          )
21                                        )
22
             IT IS HEREBY STIPULATED AND AGREED by and between the parties' respective
23
     counsels of record pursuant to LR 7-1 and LR IA 6-2 that Plaintiff’s response to Defendant City of
24
     North Las Vegas’s motion for summary judgment filed on March 21, 2019, for which the response
25
     is currently due on April 11, 2019, will be continued until May 1, 2019.
26
     ///
27
28   ///




                                                      1
 1          Said continuance is being stipulated to, to give Plaintiff an adequate opportunity to respond
 2   to said motion given the other matters Plaintiff's counsel is involved in, including a response to
 3   a motion for summary judgment in another case due on April 16, 2019 and an opening appeals
 4   brief in yet another case due on April 22, 2019. No previous continuances or extensions have
 5   been requested or granted as to the filing of Plaintiff's response to Defendant’s motion for
 6
     summary judgment.
 7
 8
       LAW OFFICES OF MICHAEL P.                   KAEMPFER CROWELL
 9     BALABAN
10
       /s/ Michael P. Balaban                       /s/ Lyssa S. Anderson
11     Michael P. Balaban, Esq.                    Lyssa S. Anderson, Esq.
       10726 Del Rudini St.                        1980 Festival Plaza Drive,
12     Las Vegas, NV 89141                         Suite 650
       Attorney for Plaintiff                      Las Vegas, NV 89135
13
                                                   Attorney for Defendant
14     Dated: April 10, 2019
                                                   Dated: April 10, 2019
15
16
                                                   IT IS SO ORDERED:
17
18                                                 ________________________________
                                                   RICHARD    F. BOULWARE, II
                                                   ________________________________
19                                                 UNITED   STATES   DISTRICT   JUDGE
                                                   UNITED STATES   DISTRICT JUDGE
20                                                 UNITED STATES MAGISTRATE JUDGE
                                                   DATED this 10th day of April, 2019.
                                                   Dated: April   , 2019
21
22
23
24
25
26
27
28



                                                       2
